On the Merits.
[1] The title of the act (No. 203 of 1898) upon which defendant relies reads as follows:
“An act to provide a general fee bill or bill of costs regulating and fixing the fees and compensation allowed sheriffs, clerks and recorders, justices of the peace, constables and coroners, in all civil matters, and to provide for the collection of the same throughout the state of Louisiana, the parish of Orleans excepted, as required by article 129 of the Constitution of 1898, and fixing the fees and compensation of sheriffs throughout the state, the parish of Orleans excepted, in criminal matters.”
It will be noted that, according to the title, the act provides for the “regulating and fixing of the fees and compensation” of six, named officers, “in all civil matters, and * * * for the collection thereof,” and it purports further to provide for “fixing the fees and compensation” of one of the six officers so named “in criminal matters.” “Whilst therefore,. one would expect to find in the body of the act provisions for the collection, as well as for the fixing of'the fees of the six officers in civil matters, one would not expect to find anything more in regard to the fees and compensation of the sheriffs in criminal matters than provisions “fixing” the fees, since that is all that, according to its title, the act should contain on that subject. The act is, however, disappointing in that respect. Act No. 170 of 1898 provides that the collector of parish taxes and licenses shall make his settlements with the parish treasurer during the first week in each month, and shall then pay over to the treasurer the money collected during the preceding month, shall make final settlements with the police juries within 10 days after July 20th of each year, and shall make sworn statements that he has thus accounted for all taxes collected by him, and for failure to comply with these requirements *175he is liable to removal from office, forfeiture of his commissions, heavy interest charges, and criminal prosecution. See Act No. 170 of 1898, §§ 77, 78, et seq., pp. 379, 380.
Act No. 203 of 1898 (approved on the same day as Act No. 170), after “fixing” certain fees and charges to be paid sheriffs in criminal matters, provides that:
“The sheriffs shall be allowed to retain, from their monthly settlements of moneys collected by them for the parish, their approved bills as herein provided.”
Act No. 16 of 1884 amends and re-enacts section 1042 of the Revised Statutes, and reads:
“All expenses incurred in the different parishes of the state, and in the city of New Orleans, by the arrest, confinement, maintenance and prosecution of persons accused or convicted of crimes, their removal to prison, the pay of witnesses, jurors and all expenses whatever attending criminal proceedings, shall be paid by the respective parishes in which the offense charged may have been committed, or by the city of New Orleans, as the case may be; such expenses shall be paid by the parish treasurer, or by the city treasurer, as the case may be, after an account thereof shall be duly certified by the clerk of court and the presiding judge thereof.”
Act No. 203 of 1898 provides that the bills of the sheriff for his fees in criminal matters shall be paid by the parish upon the “approval of the district judge or police jury”; but, as the act of 18S4 relates exclusively to the collection of such fees, and the title of the act of 1898 relates exclusively (in so far as it refers to criminal matters at all) to the fixing of such fees, and contains no intimation that its object is also to provide for their collection, it follows that the act of 1884 is unaffected by the repealing clause in the act of 1898, referring to laws upon the same subject-matter.
Without pursuing the subject in further detail, our conclusion is that the provisions of Act No. 203 of 1898, relating to the collection of the fees of the sheriffs in criminal matters, constitute the particular kind of legislation to which the requirement that the object of every law shall be expressed in its title should be applied, since, with no other intimation in the title, a|s to the fees of the sheriffs in criminal matters than that the object of the act is to fix them — i. e., determine the amount — those provisions purport to establish a method of collecting them such as had never before been known, a method which would dispense the sheriffs from accounting for public moneys collected by them, as required by all prior, and all existing, laws, would give them a preference with respect to the payment of their claims over all other creditors of their parishes, would so change a well-settled rule of law as to enable them to apply funds coming into their hands as fiduciaries to the payment of ordinary debts, due to themselves, would, in a measure, take the control of the finances of the parishes out of the hands of the police juries and parish treasurers, would impose upon the judges of the district courts an additional burden of responsibility which would appear properly to belong to the officers of the executive department of the government, and would effect other changes and accomplish other results, concerning which the title conveys no information, save, by negation, that no such provisions are in the act
[2] The conclusion thus reached is sufficient for the purposes of this case, and we deem it unnecessary and unadvisable at this time to pass upon the other constitutional questions which have been presented.
Holding, therefore, that, in so far as Act No. 203 of 1898 deals with the question of the collection of the fees and compensation of the sheriffs in criminal matters, it is broader than its title, and, to that extent, in contravention of the Constitution, and hence that the defendant is withholding the amount here shown to have been collected by him for account of the parish of Iberia without warrant of law:
*177It is ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and that there now be judgment in favor of plaintiff and against said defendant in the sum of $6,792.43, together with the costs in both courts, the rights of the defendant with respect to his bills, hereinabove referred to, being fully reserved.